Case 2:18-cv-03648-SJF-SIL Document 83-2 Filed 11/18/19 Page 1 of 1 PageID #: 769



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 DAVID T. SILVA, GERROD T. SMITH, and JONATHAN
 K. SMITH, Members of the Shinnecock Indian Nation,

                                           Plaintiffs,
                                                                       DECLARATION OF BRIAN C.
                                                                       MITCHELL IN SUPPORT OF
                              -against-                                MOTION PURSUANT TO
                                                                       RULE 56.1
 BRIAN FARRISH, JAMIE GREENWOOD, EVAN LACZI,
 BASIL SEGGOS, NEW YORK STATE DEPARTMENT
 OF ENVIRONMENTAL CONSERVATION, and                                    CV 18-3648 (SJF)(SIL)
 SUFFOLK COUNTY DISTRICT ATTORNEY’S OFFICE,

                                                       Defendants.




         Brian C. Mitchell, an attorney duly admitted to practice before this Court and the Courts
 of the State of New York, declares as follows under penalty of perjury:

         1.      I am an Assistant County Attorney in the office of Dennis M. Brown, Suffolk
 County Attorney, attorney for Jamie Greenwood and the Suffolk County District Attorney’s
 Office, defendants in this action commenced by plaintiff David Silva, Gerrod Smith and
 Jonathan Smith.
         2.      This declaration is submitted in support of County defendants’ motion for
 summary judgment pursuant to Fed. R. Civ. P. Rule 56.1 dismissing the complaint as against
 them.
         3.      Annexed hereto as Exhibit A is a true and accurate copy of the complaint filed in
 this action by plaintiffs.
         4.     I declare under penalty of perjury that the foregoing is true and correct.


 Dated: Hauppauge, New York
        October 3, 2019
                                                                ___Brian C. Mitchell_______
                                                                 Brian C. Mitchell



                                                   1
